Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19   PageID.1   Page 1 of 16
Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19   PageID.2   Page 2 of 16




      EXHIBIT A
 Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19     PageID.3   Page 3 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


LISA McCOMBS,

      Plaintiff,
v.                                                             Case No.
                                                               Honorable

FAMILY DOLLAR STORES OF MICHIGAN, LLC.,

      Defendant.

 BRIAN E. MUAWAD (P41209)                    LISA T. MILTON (P38129)
 Law Offices of Brian E Muawad, P.C.         Bowen, Radabaugh & Milton, P.C.
 Attorney for Plaintiff                      Attorney for Defendant
 22330 Greater Mack Avenue                   4967 Crooks Road, Suite 150
 St. Clair Shores, MI 48080                  Troy, MI 48098
 P: (586) 778-8570 / F: (586) 778-6633       P: 248-641-8486 / F: 248-641-8219
 Email: muawadpcscs@sbcglobal.net            Email: LTMilton@brmattorneys.com


                           NOTICE OF REMOVAL

      PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, the above-captioned action, which is currently pending in the Circuit Court

for the County of Genesee, in the State of Michigan, is hereby removed by

Defendant, Family Dollar Stores of Michigan, LLC to the United States District

Court for the Eastern District of Michigan by the filing of this Notice of Removal

with the Clerk of the United States District Court for the Eastern District of

Michigan. As grounds for removal, Defendant states as follows:


                                         1
 Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19       PageID.4   Page 4 of 16




          1.   There is now pending in the Genesee County Circuit Court Case No.

18-111998-NO, a civil action in which Lisa McCombs is the Plaintiff.

          2.   Pursuant to 28 U.S.C. § 1446(a), a complete copy of the Complaint

and Demand for Trial by Jury filed in the State Court Action is attached hereto as

Exhibit A, Plaintiff’s Complaint.

          3.   That based on the extent of the Plaintiff’s claimed injuries and the

allegations as asserted in Plaintiff’s Complaint, the matter in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and cost.

          4.   This action now involves a controversy between citizens of different

states.

               a.    Plaintiff is, at the time of the commencement of this action, a

citizen and resident of the State of Michigan. Exhibit A, ¶ 1.

               b.    On February 10, 2016, Family Dollar Stores of Michigan, Inc.

filed a Certificate of Conversion with the Michigan Department of Licensing and

Regulatory Affairs affirming that it was converting to a foreign corporation

operating out of Virginia.

               c.    On February 2, 2017, a Certificate of Withdrawal was filed by

Family Dollar Stores of Michigan, Inc., evidencing that it no longer transacts

business or affairs in Michigan.




                                          2
 Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19        PageID.5    Page 5 of 16




             d.    On February 3, 2017, Family Dollar Stores of Michigan, LLC,

filed an Application for Certificate of Authority to Transact Business In Michigan.

             e.    The surviving corporate entity and proper Defendant, Family

Dollar Stores of Michigan, LLC., is a corporation created and organized under the

laws of the State of Virginia, with its principal place of business in North Carolina.

             f.    The sole member of Family Dollar Stores of Michigan, LLC is

Family Dollar Services, LLC, a North Carolina Corporation, which is solely owned

by Dollar Tree, Inc., a Virginia Corporation.

             g.    Dollar Tree, Inc. is a company publicly traded on the NASDAQ

Stock Exchange.

      5.     The District Court of the United States is given original jurisdiction of

this action pursuant to 28 U.S.C. § 1332. Removal is being sought pursuant to 28

U.S.C. §§ 1441 and 1446(b)(3).

      6.     This notice is being filed with the Court within thirty (30) days of the

receipt by the Defendant of the initial pleading. The Defendant was served with

the initial pleading on or about December 10, 2018. Exhibit B.

      7.     A true and correct copy of this Notice will be filed with the Clerk for

the County of Genesee as provided by law.




                                          3
 Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19      PageID.6   Page 6 of 16




         Wherefore, Defendant, Family Dollar Stores of Michigan, LLC, respectfully

requests that this matter be removed from Genesee County Circuit Court to this

Court.

                                       Respectfully submitted,

                                       BOWEN, RADABAUGH & MILTON, P.C.


                                       By: /s/Lisa T. Milton
                                            LISA T. MILTON (P38129)
                                            Attorney for Defendant
                                            4967 Crooks Road, Suite 150
                                            Troy, MI 48098
                                            (248) 641-8486
Dated: January 9, 2019                      Email: LTMilton@brmattorneys.com




                                          4
Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19   PageID.7   Page 7 of 16




      EXHIBIT A
       Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19                                              PageID.8           Page 8 of 16
                                                                                                                            RECEIVED DEC 0 C zCia

                                                               Original - Court                                         2nd copy - Plaintiff
 Approved, SCAO                                                1 st copy - Defendant                                    3rd copy - Return

        STATE OF MICHIGAN                                                                                                   CASE NO.
                      JUDICIAL DISTRICT
                  7th JUDICIAL CIRCUIT                             SUMMONS                                                                         8y0 0
                       COUNTY PROBATE
                                                                                                                                     Court telephone no.
900 S. Saginaw St., Flint, MI 48502                               J®SEPH J                                                          (810) 42,4-4355

                             , and                                                     efendant's name(s), address(es), and telephone no(s).

 LISA McCOMBS                                                                          FAMILY DOLLAR STORES OF MICHIGAN, L.L.C.
                                                                          v


                                                no.
BRIAN E. MUAWAD (P4121
BRIAN E. MUAWAD, P.C.                                                              CSC-Lawyers Incorporating Service (Company)
22330 Greater Mack                                                                 601 Abbot Road
Saint Clair Shores, MI 48080                                                       East Lansing, NII 45822
(586) 778-8570

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk
along with your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed
by the court clerk.

Domestic Relations Case
❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
  family members of the person(s) who are the subject of the complaint.
❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
  the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
  (form MC 21) listing those cases.
❑ It is unknown if there are pending. or resolved cases within the jurisdiction of the family division of the circuit court involving
  the family or family members of the person(s) who are the subject of the complaint.

Civil Case
❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035. .
© There is no other pending or resolved civil actiori arising out of the same transaction or occurrence as alleged in the
  complaint.
❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

   been previously filed in ❑ this court, ❑                                                                                                    Court, where

   it was given case number                                         and assigned to Judge

   The action ❑ remains ❑ is no longer pending.

Summons section completed by court clerk.                           SUMMONS

NO.TICE TO THE DEFENDANT:.In the name of the people of the State of Michigan you are, notified:
1. You are being sued.
2: YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special, accommodations to use the court because of a disability or if you require a foreign language interpreter .
   to help you fully participate in court proceedings, please contact the court immediately to make arrangements.


              DEC 0 4 2018 ".r„~.,~„
                                               MR
 *This summons is invalid unless served on or before its expiration date. This document must b&sdhied by the seal of the c4,B),

MC 01 (8l18) SUMMONS                                                                                 MCR 1.109(D), MCR              MCR 2.104, MCR 2.105
Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19                 PageID.9     Page 9 of 16

                                                                               ~j -~ -
                                                                               ~,~ ~~i;/ED D~L
                                                                                            ,~ 0 S Znr~


                                     STATE OF MICHIGAN

                 IN THE CIRCUIT COURT FOR THE COUNTY OF GENESEE

LISA McCOMBS,
an individual,

       Plaintiff,                                   Case No. 18-                     -NO

vs.                                                 HON               .,       1 ,
                                                               .O                R
                                                                      P30
FAMILY DOLLAR STORES OF MICHIGAN, L.L.C.
a foreign for profit corporation


       Defendant.

BRIAN E. MUAWAD (P41209)
Attorney for Plaintiff
22330 Greater Mack
St. Clair Shores, MI 48080
(586) .778-8570
Fax: (586) 778-6633


                                          COAAPLAINT

                 Ther.e is no other pending or resolved civil action arising out
                 of the transaction or occurrence atleged ' the Complaint.


                                        Brian . Muawad

       NOW COMES the Plaintiff, by and through her attorney, BRIAN E. MUAWAD and

complaining against the above-named Defendant, states as follows:

                             COUNT I - GENERAL AVERNIENTS

       1.        Plaintiff is a resident of the City of Flint, County of Genesee, State of

Michigan.
Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19           PageID.10     Page 10 of 16




       2.     Defendant, Family Dollar Stores of Michigan, L.L.C., ("Family Dollar") is an

entity which regularly conducts business or owns property in the County of Genesee

and State of.Michigan, and/or which is otherwise authorized to do business in the

County of Genesee and State of Michigan, with its property located at: 877 E. 5tn

Avenue, Flint, MI; wherein the cause of action complained of arose.

       3.     The incident complained of herein occurred on the Defendant Family Dollar's

premises, at the address indicated herein, in the County of Genesee, State of Michigan on

or about December 29, 2017 and again on February 3, 2018.

       4.     On the time and date aforesaid, the PlaintifP was an invitee of Defendant

Family Dollar and was injured on the Defendant Family Dollar's common areas and/or

premises when on December 29, 2017 she slipped and fell on a clear liquid inside the

store; on February 3, 2018, she slipped and fell on black ice at or near the entrance to the

store; the black ice was invisible and not readily apparent to the causal observer.

       5.     On or about said date at said times, Defendant Family Dollar was the owner,

possessor and/or otherwise in control.of and/or charged with.the care and maintenance of .

said common areas and/or premises; and on or about said date at said time, Defendant's

premises were open to the general public, and the general public was invited to

Defendant's premises.

       6.     When Plaintiff was injured at Defendant Family Dollar's premises, Plaintiff

was without any knowledge of the dangerous and unsafe conditions of Defendant's

premises.

       7.     The amount in controversy herein exceeds the sum of Twenty-Five Thousand

Dollars ($25,000).



                                                                                            V,
Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19            PageID.11     Page 11 of 16




                      COUNT II - NEGLIGENCE OF DEFENDANTS

       8.     Plaintiff realleges and incorporates by reference herein all of the preceding

paragraphs as though more fully set forth herein.

       9.     On said dates at said times, a hazardous and dangerous condition existed on

the premises of the Defendant, previously desribed herein, which was caused to be in

existence as the result of the negligence of the Defendant; the hazards described herein

were not readily apparent upon casual inspection and was unreasonably dangerous and

effectively unavoidable.

       10.    On or about.said date at said time, Defendant, its agents, servants, and/or

employees owed duties to Plaintiff to maintain Defendant Family Dollar's premises as a

reasonably prudent person would do under same or similar circumstances, and in

accordance with the common law in such case made and provided, but violated said duties

in at least one or more of the following particulars, so far as it is presently known:

              A.     After knowing of the dangerous and hazardous conditions. existing on
                     Defendant Family Dollar's premises, Defenant failed to correct same
                     and/or warn of the dangerous conditions.

              B.     Failed to make reasonable and proper inspections for dangerous
                     and/or hazardous conditions existing on Defendant Family Dollar's
                     premises.

              C.     Failed to repair and/or correct and/or warn of any hazardous and/or
                    - dangerous conditions, of which the Defendant, its agents, servants
                     and/or employees had knowledge, or should have had knowledge, by
                     a reasonable and proper inspection.

              D.     Failed to instruct all of its agents, servants and or employees on the
                     proper care and maintenance of its premises, and/or in the reporting
                     of dangerous and/or hazardous conditions on Defendant Family
                     Dollar's premises.



                                                                                             3
Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19             PageID.12     Page 12 of 16




              E. . Failed to provide rules, procedures and/or provide for periodic safety
                     inspections for the discovery and/or correction of dangerous and
                     hazardous conditions on Defendant Family Dollar's premises.

              F.     Failed to provide a safe and suitable place for those who encountered
                     Defendant Family Dollar's premises to walk safely.

              G.     Failed to construct the premises in a manner suitable and safe under
                     the circumstances.

              H.     Failed to obtain and; provide the adequate and proper maintenance
                     and inspection of Defendant Family Dollar's premises so that same
                     would be in a reasonably safe condition for Defendant's invitees and
                     all others who encountered Defendant Family Dollar's premises.

                     Failed to obtain and provide for the adequate and proper rriaintenance
                     and inspection of Defendant Family D'ollar's premises so that
                     conditions would be readily apparent to invitees and/or tenants upon
                     casual inspection and would be readily apparent to all others who
                     encountered Defendant Family Dollar's premises.

              J.     Failed to observe all the duties of care imposed upon Defendants by
                     the statutes of the State of Michigan, Ordinances of the City in which
                     Defendant Family Dollar's premises are located and the common law
                     in such case made and provided.

              K:     Others to be determined as discovery reveals.

       11.    Plaintiff sustained personal injuries as a direct and proximate result of

Defendant's negligence as alleged herein.

       12.    As a direct and proximate result of the negligence of Defendant as aforesaid,

the injured Plaintiff sustained:

              A.      Severe bodily injuries to her back and the right side of her body, which
                      were painful, disabling and necessitated medical care.

              B.      Shock and emotional damage.

              C.      Possible aggravation of pre-existing conditions and/or reactivation of
                      dormant conditions;

              D.      Inability to attend to the PlaintifPs usual affairs and render services as
                      formeriy.



                                                                                              !H
Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19           PageID.13     Page 13 of 16




              E.     Hamperment in the enjoyment of the normal pursuit of life as before.

              F.     Injuries which are permanent to the degree that Plaintiff suffered a
                     loss in ability to earn money as before, and will have impaired earning
                     capacity in the future, continued pain and suffering as well as
                     permanency, all as a result of the negligence as hereinbefore alleged.

              G.     Others to be determined as discovery reveals.

      13.     As a direct and proximate result of the negligence of Defendant and the

resulting injuries to Plaintiff, the Plaintiff did and may continue to incur expenses for

hospitals, doctors, x-rays, medicines and other medical supplies and attention.

       14.    As a direct and proximate result of the negligence of Defendant, Plaintiff has

been compelled to expend and become obligated for large sums of money for medical care

and treatment, and in the future, may be required to expend and become obligated for large

sums of money for medical care, attention and supplies for treatment and aforesaid injuries

sustained.                                                                          '

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court grant

Judgment against the Defendant, and award damages in whatever amount Plaintiff is found

to be entitled; and for the penalties and Plaintiffs actual attorney fees, as provided for by

statute, plus interest and costs.




                                          Respectfully submitted,




                                          BRIAN E. MUAVIIAD (P 41209)
                                          Attorney for Plaintiff
 Dated: November 28, 2018



                                                                                            5
     Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19                                                    PageID.14           Page 14 of 16

                                                                                                                          SUMMONS
                                                   PROOF OF SERVICE                                           Case No.
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must retum this original and all copies to the court clerk.

                                           CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                  ❑ OFFICER CERTIFICATE                                      OR                 ❑ AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed                    Being first duly sworn, I state that I am a legally competeni
court ofFcer, or attorney for a party (MCR 2.104[A][2]),                             adult who is not a party or an officer of a corporate party,
and that: (notarization not required)                                                and that: (notarization required)

❑ I served personally a copy of the summons and complaint.
❑ I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
  together with
                     List all documents senred with the summons and complaint



                                                                                                                                      on the defendant(s):
              name




❑ I have personally attempted to serve the summons and complaint, togetherwith any attachments, on the following defendant(s)
    and have been unable to complete senrice.
              name




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.
Service fee            Miles traveled Fee                                        Signature
$                                     $
                                                                                 Name (type or print)
Incorrect address fee Miles traveled Fee                  TOTAL FEE
$                                     Is                  $
                                                                                 rtiP   ,
Subscribed and sworn to before me on                                                                                                        County, Michigan.
                                                   Date

My commission expires:                                              Signature:
                               Date                                              Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                            ACKNOWLEDGMENT OF SERVICE
I acknowledge that 1„ have received service of the summons and complaint, together with
                          ~    '               `      .                                                 .       Attachments
                                                                                                                        ..k•.1
                                                                                                                                        .   .
                                                                                                                          '•~S -. i
                                                              on
                                                                   Day, date, time

                                                                        on behalf of
Signature
Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19   PageID.15   Page 15 of 16




       EXHIBIT B
          Case 5:19-cv-10081-JEL-EAS ECF No. 1 filed 01/09/19                               PageID.16         Page 16 of 16




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19074394
Notice of Service of Process                                                                            Date Processed: 12/10/2018

Primary Contact:           Alexandra Anable
                           Family Dollar Stores, Inc.
                           10401 Monroe Road
                           Matthews, NC 28105-5349

Electronic copy provided to:                   JJ Jacobson-Allen
                                               Kathryn Smith
                                               Cynthia Bertucci
                                               Patti Ferry

Entity:                                       Family Dollar Stores of Michigan, LLC
                                              Entity ID Number 3697592
Entity Served:                                Family Dollar Stores of Michigan, L.L.C.
Title of Action:                              Lisa McCombs vs. Family Dollar Stores of Michigan, L.L.C.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Genesee County Circuit Court, MI
Case/Reference No:                            18 111998-NO
Jurisdiction Served:                          Michigan
Date Served on CSC:                           12/10/2018
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Brian E. Muawad
                                              586-778-8570

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
